DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ amendment of claims 1, 11, and 14 in the reply filed on 24 March 2021 is acknowledged.
3.	Applicants’ cancellation of claims 2-4, 9, 10, 12, and 15-20 in the reply filed on 24 March 2021 is acknowledged.
4.	Applicants’ addition of claims 21-32 in the reply filed on 24 March 2021 is acknowledged.

Election/Restrictions
5.	Claims 11, 13, 14, and 21-23 are allowable. The restriction requirement between Group I (drawn to a central augment) and Group II (drawn to a modular glenoid system), as set forth in the Office action mailed on 13 November 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 13 November 2020 is withdrawn.  Claims 11, 13, 14, and 21-23, directed to a modular glenoid system, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney Roger Lang on 13 April 2021. 
The application has been amended as follows:

 1.	(Currently Amended) A glenoid prosthesis central augment for use in a shoulder replacement procedure, the central augment comprising:

a protrusion extending from the second surface within the recess, the protrusion including an externally threaded surface operable to be received within a bore and engage an internally threaded surface defined by the boss of the glenoid component; and
a post extending from the glenoid engagement surface, the post sized to be received in a bore formed in the central portion of the glenoid,
wherein the body, the protrusion, and the post are monolithic,
wherein at least one of the body and the post includes a porous metal coating.

24.-32.	(Canceled)

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub No. 2005/0288795 A1 
US PG Pub No. 2012/0109321 A1
US PG Pub No. 2016/0270922 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774  
/DAVID H WILLSE/             Primary Examiner, Art Unit 3774